     Case 2:20-cv-01393-CB Document 15 Filed 10/27/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA

SAIM SARWAR,
Plaintiff,
v.                                                           2:20-cv-01393-CB
HOTELS AND STUFF INC
and HILAND TERRACE CORP,

Defendants.
_______________________

NOTICE OF DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL

    Plaintiff, by and through undersigned counsel, hereby notifies this Court
pursuant to FRCP 41(a)(1)(A)(i) that this action is dismissed without prejudice
as to all claims, causes of action, and parties, with each party bearing that party’s
own attorney’s fees and costs.


Dated: October 27, 2020

 /s/ Tristan W. Gillespie
 Tristan W. Gillespie, Esq.

 THOMAS B. BACON, P.A.
 5150 Cottage Farm Rd.
 Johns Creek, GA 30022

 ATTORNEYS FOR PLAINTIFF,
 SAIM SARWAR




                                         1
     Case 2:20-cv-01393-CB Document 15 Filed 10/27/20 Page 2 of 2




                           ORDER OF DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(i), IT IS ORDERED THAT

THIS ACTION BE, AND HEREBY IS, DISMISSED WITHOUT PREJUDICE

as to all claims, causes of action, and parties, with each party bearing that party’s

own attorney’s fees and costs. The Clerk is directed to close the file.



Dated: October 27, 2020



                            ___________________________
                           UNITED STATES DISTRICT JUDGE




                                         2
